The appeal is from a judgment making final the judgment nisi
forfeiting an appeal bond. *Page 101 
This is a companion case to Gould et al. v. State, No. 7256, reported in 94 Tex.Crim. Rep., 252 S.W. Rep., 772, and to Gould et al. v. State, No. 7258, recently decided but not yet reported.
The facts of the cases are so nearly identical that the legal questions are the same. The companion cases were affirmed. Upon the authority of them, a similar disposition is made of the present appeal.
The judgment is affirmed.
Affirmed.